
	

113 S1280 IS: Charitable Agricultural Research Act
U.S. Senate
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1280
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2013
			Ms. Stabenow (for
			 herself, Mr. Thune,
			 Mr. Blunt, Mr.
			 Cochran, Mr. Coons,
			 Mr. Inhofe, Ms.
			 Klobuchar, and Mr. Wyden)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the deductibility of charitable contributions to agricultural research
		  organizations, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Charitable Agricultural Research
			 Act.
		2.Deductibility of
			 charitable contributions to agricultural research organizations
			(a)In
			 generalSubparagraph (A) of section 170(b)(1) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 clause (vii), by striking the comma at the end of clause (viii) and inserting
			 , or, and by inserting after clause (viii) the following new
			 clause:
				
					(ix)an agricultural
				research organization directly engaged in the continuous active conduct of
				agricultural research (as defined in section 1404 of the Agricultural Research,
				Extension, and Teaching Policy Act of 1977) in conjunction with a land-grant
				college or university (as defined in such section) or a non-land grant college
				of agriculture (as defined in such section), and during the calendar year in
				which the contribution is made such organization is committed to spend such
				contribution for such research before January 1 of the fifth calendar year
				which begins after the date such contribution is
				made,
					.
			(b)Expenditures To
			 influence legislationParagraph (4) of section 501(h) of the
			 Internal Revenue Code of 1986 is amended by redesignating subparagraphs (E) and
			 (F) as subparagraphs (F) and (G), respectively, and by inserting after
			 subparagraph (D) the following new subparagraph:
				
					(E)section
				170(b)(1)(A)(ix) (relating to agricultural research
				organizations),
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made on and after the date of the enactment of this Act.
			
